Citation Nr: 1704147	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for status post right rotator cuff repair.

2.  Entitlement to service connection for status post lumbar laminectomy with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1982.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.

The June 2007 rating decision arises from the Veteran's initial claim in October 2006 for service connection for a right shoulder disability and for a low back disability.  Although the Veteran did not appeal this decision, see 38 C.F.R. §  20.200, new and material evidence has been received within one year of the June 2007 rating decision.  38 C.F.R. § 3.156(b).  In this regard, treatment records were received in August 2007 showing treatment at Kirklin Clinic for the Veteran's right shoulder and low back disabilities in 1993 and 1994, and they include a 1993 right shoulder x-ray record suggesting evidence of a prior right shoulder dislocation.  This evidence is particularly pertinent when considering the Veteran's assertion that he had a right shoulder dislocation in service.  Accordingly, on review of the record, the Board finds that the June 2007 rating decision did not become final and has remained pending.  Id.  Thus, the Veteran's appeal arises from this earlier determination in June 2007 rather than a subsequent rating decision in November 2010 that reopened the Veteran's claims for service connection for status post right rotator cuff repair and lumbar laminectomy and denied the claims on the merits.  

In October 2016, the undersigned granted the Veteran's representative's September 2016 motion for an extension of time in which to submit additional nexus evidence.  Thereafter, in October 2016, the Veteran's representative informed VA that he was not able to provide a nexus letter from the Veteran's physician.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in August 2016 that he injured his right shoulder in service in March 1978 playing basketball and was treated with heat before returning to duty.  He also testified that he injured his back on a separate occasion while playing basketball.  His service treatment records show that he was seen in July 1977 complaining of a back injury of two days duration.  He was given an impression of mild strain.  These records also reflect diagnoses of right shoulder contusion in March 1978, a question of mild right AC (acromioclavicular) separation later in March 1978, and mild AC separation in August 1979.  In addition, the Veteran reported on a Report of Medical History at separation in September 1982 that he had a history of a painful or trick shoulder (or elbow).  He denied a history of recurrent low back pain.

The Veteran also testified in August 2016 that he injured his right shoulder after service in 1985 or 1986 while at work (at Bush Hog), and he injured his back in 1991 while working for a railroad company.  In addition, there is an April 1995 private neurosurgery record noting that the Veteran injured his back at work where he works in car parts.  Records show that the Veteran underwent right shoulder arthroscopy, rotator cuff repair and distal clavical resection in May 1994, and L5, S1 microdiskectomy in April 1995. 

The Veteran and his representative assert that the Veteran's initial right shoulder and back injuries in service weakened his joints making him susceptible to the documented postservice right shoulder and back injuries that he had in 1985/86 and 1991, respectively.  

In August 2010, VA obtained a medical opinion from an examiner who negated a nexus between the Veteran's inservice shoulder and back complaints and postservice shoulder and back disabilities.  Unfortunately, however, the examiner did not address the Veteran's specific assertion that his inservice shoulder and back injuries weakened his joints making them more susceptible to his postservice injuries as this assertion was made after the August 2010 VA examination.  See August 2016 Board video conference hearing transcript.  Therefore, the Veteran should be afforded a new VA orthopedic examination so that this assertion can be properly considered and addressed.  38 U.S.C.A. § 5103A(d).

Prior to affording the Veteran a new VA examination, VA must make an attempt to obtain identified medical evidence pertinent to this appeal that is not currently of record.  In this regard, the treatment records related to the Veteran's postservice right shoulder injury at Bush Hog in 19985/86 are not on file nor are the records related to his back injury in 1991 while working for the railroad and/or a back injury while working on car parts.  VA must attempt to obtain this evidence and any other outstanding pertinent evidence in order to make a fully informed decision in the matter.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Updated private and VA treatment records pertinent to the claims on appeal for service connection for status post right rotator cuff repair and status post lumbar laminectomy should be requested and associated with the claims file, to specifically include records related to the Veteran's on-the-job right shoulder injury at Bush Hog in 1985/86 and a low back injury while working at a railroad company in 1991 and/or while working on car parts.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

2.  Following receipt of any available outstanding records, schedule the Veteran for an appropriate VA examination for an opinion regarding the etiology of his postservice right shoulder and low back disabilities.  The electronic claims file must be made available to the examiner for review in connection with the examination. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently shown right shoulder and low back disability are related to the Veteran's service, to include consideration of his inservice right shoulder and low back injuries.  The examiner should address the Veteran's specific assertion that his in-service shoulder and back injuries weakened his joints making them more susceptible to his post-service injuries.  The examiner must explain all findings and opinions. 

3.  The RO should then readjudicate the claims on appeal, including reviewing all newly obtained evidence and completing any additional development deemed necessary.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. The case should then be returned to the Board, if in order, for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




